DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 06/21/2019 have been fully considered but they are not persuasive.
Regarding claim 1, Applicant argues: 
“Clearly, Chishaki is not concerned with determining whether the user is an active consumer. In fact, Chishaki teaches away from any determination of whether or not the detected user is an active consumer since the sleep state is used to select a specific playback list. Thus, the reference and the proffered combination of references do not suggest at least the above-listed features of Applicants’ independent claims.” (Remarks, page 10).

In response, Examiner respectfully disagrees with the characterization of Graham in view of Chishaki. It is respectfully pointed out that the claims are broad. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. With respect to the current claims, Applicant’s specification in para 0112 states: “The awake state indicates the detected registered user is in the active-consumer state, and is an active consumer. The asleep state indicates the detected user is in the non-consumer state, and is a non-consumer.” Chishaki discloses playing audio content based on the user state such as “stressed,” “rest,” or “sleeping” (para 0139). Therefore, states such as “stressed” and “rest” are deemed active consumer since they are awake. And Chishaki plays an audio content based on the detected state. Therefore, Graham in view of Chishaki discloses the claimed limitations. 
Additionally, using the KSR rationale combining prior art elements (detecting presence and “active consumer”) according to known methods to yield predictable results of playing audio content based on user’s presence and state. 
Examiner respectfully disagrees with the assertion that Chishaki “teaches away from any determination of whether or not the detected user is an active consumer since the sleep state is used to select a specific playback list”. It is noted the independent claims does not contrast “active consumer” versus non-consumer. The independent claims only require determining if they are “active consumer” and Chishaki discloses that based on the user’s states (para 0139). Therefore, the claims are broad and “active consumer” can be broadly interpreted. Also, if Chishaki plays a specific audio content during a sleep state, that does not take away from playing audio content during non-sleep state. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over GRAHAM et al. (US-PGPUB 2018/0336275 A1 hereinafter “GRAHAM”) in view of  CHISHAKI (US-PGPUB 2019/0278553 A1).
As for claims 1, 9, and 16, GRAHAM discloses a method (Figs.1-15 and related description), an electronic device (Fig.1, User Device(s) 104, 122, Fig.2A, Portable Multifunction Device 200), and a computer program product comprises a non-transitory computer readable storage device  for providing functionality of a virtual assistant (VA)  (Fig.2A, 200, Memory 202, Digital Assistant Client Module 229, Applications 236, Fig.7A. Digital Assistant System 700, Memory 702, ¶ [3] and [5]-[6] discuss the electronic device having a digital assistant, the electronic device includes processors and memory), comprising:
at least one microphone that receives user input (Fig.2A, Microphone 213, Digital Assistant Client Module 229, ¶ [62], [97], digital assistant client module 229 is accepting voice/speech input, text input, touch input, etc., through various user interfaces (e.g., microphone 213, etc.));
an output device that outputs media content (Fig.2A, Speaker 211, Digital Assistant Client Module 229, ¶ [62], [97], digital assistant client module 229 is also capable of providing outputs media content such as audio, visual, etc., through various output interfaces (e.g., speaker 211, etc.));
a memory storing an active consumer media content selector (ACMCS) module (Fig.2A, 200, Memory 202, Video and Music Player Module 252, ¶ [141], memory 202 stores an ACMCS such as video and music player module 252);
and a processor (Fig.2A, 200, Processor (s) 220) coupled to the at least one microphone (Fig.2A, 200, 220, Microphone 213), the memory (Fig.2A, 200, Memory 202, 220), and the output device (Fig.2A, 200, 220, Speaker 211), and which executes the ACMCS module (Fig.2A, 200, 202, Video and Music Player Module 252) that enables the electronic device to:
detect an input that triggers the VA to perform a task that comprises outputting media content through the output device (Fig.15, Process 1500, Receive a speech input indicative of a request for media - 1502, ¶ [8] discusses the VA “receiving a speech input indicative of a request for media”, and ¶ [379], step 1502);
detecting a presence of at least one registered user in proximity to the electronic device, each registered user being associated with a corresponding media preferences profile (Fig.15, Process 1500, Detect, by the digital assistant, physical presence of a plurality of users to the electronic device - 1504, In response to detecting the physical presence of the plurality of users, obtain a plurality of preference profiles corresponding to the plurality of users - 1506, ¶ [8] discusses “detecting the physical presence of the plurality of users, obtaining a plurality of preference profiles corresponding to the plurality of users”, ¶ [379], step 1504 is the VA detected physical presence of a plurality of users, ¶ [381, step 1506 is for obtaining a plurality of preferences profiles corresponding to the plurality of users, and ¶ [325] discusses detecting registered users in proximity to the electronic based on users’ identification information such as phone number, user name, etc., ¶ [398] discusses collecting users personal information data during registration for services, i.e., registered users);
 and in response to the input, outputting, via the output device, media content associated with the media preferences profile (Fig.15, Identify, by the digital assistant, a media item based on the merged preference profile – 1510) of the detected registered user (Fig.15, Provide, by the digital assistant an audio output including the identified media item – 1512, ¶ [8] discusses identifying … a media item based on the merged preference profile; and providing … an audio output including the identified media item, and ¶ [383], step 1510 is for identifying a media item based on the preference profile, ¶ [385], step 1512 is for providing an audio output including the identified media item).
GRAHAM does not explicitly discuss including “determining whether the detected registered user is an active consumer” and using this determination to output the media.

In the same field of communication technology, CHISHAKI also teaches an audio playback device that determines whether the detected registered user is an active consumer (CHISHAKI - ¶ [139], determines a user’s state: “A circumstance determining section 112 identifies a user's state (e.g., "stressed," "rest," or "sleeping")”; and in response to determining that a detected registered user is an active consumer, outputting, via the output device, media content (CHISHAKI - See Figure 11 which provides media playback based on the user’s state). Giving the claims broadest reasonable interpretation in view of the specification, CHISHAKI teaches the claimed “active consumer” because it detects if the user is awake and thus prepared to actively consume media.
GRAHAM and CHISHAKI are in the same field of endeavor of audio playback devices that use user information to select media to playback. GRAHAM suggests using parameters (e.g. different activities such as sleeping) in the selection of music (GRAHAM - ¶ [278]-[279]) and also discusses the media items have metadata indicative of an activity (e.g. media) (see ¶ 290). GRAHAM clearly suggests using the user’s parameters and matching it with audio metadata. CHISHAKI teaches the step of determining the user’s state and activity to select which media is played. It would have been obvious to PHOSITA before the effective filling date of the invention to modify GRAHAM with CHISHAKI such that GRAHM also determines the user’s state, as taught by CHISHAKI, in order to select media with the associated metadata. Under KSR rationale such a modification would have been a simple combination of prior art elements according to known methods to yield predictable results, and furthermore, would have the clear benefit of providing additional input for the virtual assistant to use to provide the best selection of media for the user(s).

As for claims 2-3, 10-11, and 17-18, GRAHAM and CHISHAKI disclose detecting a change of state for the detected registered user from being an active consumer to being a non-consumer; and ceasing from outputting media content associated with the media preferences profile of the detected registered user whose state changed from being an active consumer to a non-consumer (CHISHAKI – Figs.10-11, ¶ [139], identifying user’s state from being active consumer to a non-consumer (e.g., “stressed”, “rest”, or “sleeping”), and switched “ceasing and playing” playback list with a change in user’s state, and Fig.10, ¶ [141]-[147], and ¶ [179]), wherein determining whether the detected registered user is an active consumer comprises determining whether the detected registered user is an active consumer based on an awake/asleep state of the detected registered user (CHISHAKI – Fig.11, ¶ [139], identifying user’s state is an active consumer (e.g., “stressed”, “rest”, or “sleeping”), and ¶ [142]-147]).
 
As for claims 4, 12, and 19, GRAHAM and CHISHAKI disclose determining an awake/sleep state of the detected registered user based on at least one of: audio input received by the electronic device, the audio input comprising speech of an active consumer other than the detected registered user, the speech including words describing whether the detected registered user is in the awake state or in the asleep state; audio input received by the electronic device, the audio input comprising a speech of the detected registered user (GRAHAM – ¶ [230]-[232], Speech To Text module 730 processes user’s speech input, and recognized words of a vocabulary, and ¶ [245], the vocabulary includes words or phrases for the active intent such as “call”, “call this number”, “make a call to”, and CHISHAKI – ¶ [139], user’s state is in the awake state or the asleep state (e.g., “stressed”, “rest”, or “sleeping”); or an indication from a wearable device indicating whether the at least one present registered user is in the awake state or the asleep state (CHISHAKI – Fig.10, ¶ [137], a wearable device such as the audio playback device 1 further includes a human body sensor … Examples of the human body sensor include a pulse sensor, a blood pressure sensor, a body temperature sensor …”, ¶ [139], identifying user’s state is in the awake state or the asleep state (e.g., “stressed”, “rest”, or “sleeping”), and ¶ [142]-[147]).
 
As for claims 5, 7, 13, 15, and 20, GRAHAM and CHISHAKI disclose for each active consumer detected, selecting, from media content linked to the media preferences profile of the detected active consumer, a type of media content based on contextual information that comprises a predefined set of registered users being determined as active consumers, the predefined set of registered users being defined in the media preferences profile of the detected active consumer (GRAHAM – ¶ [328], the electronic device 1100 is linking the plurality of preference profiles to provide a merged preference profile “predefined set of registered users being defined in the media preferences profile”), wherein outputting the media content comprises: alternating between media content linked to the media preferences profile of a first active consumer detected and media content linked to the media preferences profile of each other active consumer detected, in response to detecting a plurality of active consumers (GRAHAM – ¶ [330], alternating between media content linked to the media preferences profile such as “a first set of media items associated with the first user” and “a second set of media items associated with the second user”).

As for claims 6, 8, and 14, GRAHAM and CHISHAKI disclose wherein the type of media content comprises at least one of: a specific genre of artistic work; artistic work performed by a specific artist; a specific streaming source of artistic work; or artistic work within a specific directory of stored media content accessible by the electronic device (GRAHAM – ¶ [277], the media properties correspond to artist, genre, lyrics, etc., and ¶ [279], parameters based on speech input such as a genre (e.g., "hip hop"), a song or album title (e.g., "Hotel California"), an activity (e.g., working out, driving, sleeping), an artist (e.g., singer, producer), etc.), and, further comprising determining the presence of the at least one registered user in proximity to the electronic device by: capturing a face in a field of view of a camera sensor of the electronic device; and determining that the captured face matches a face identifier (ID) associated with one of the at least one registered user (GRAHAM – ¶ [284] discusses “… detect the physical presence of a person based on facial characteristics … of the person ( captured via, for instance, cameras …)).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAFIZ E HOQUE whose telephone number is (571)270-1811. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on (571)272-7488. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NAFIZ E HOQUE/Primary Examiner, Art Unit 2652